                   Case 18-12794-KG           Doc 298       Filed 02/15/19        Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ X
                                                             :
In re                                                        :      Chapter 11
                                                             :
CHECKOUT HOLDING CORP., et al.,                              :      Case No. 18-12794 (KG)
                                                             :
                  Debtors.1                                  :      Jointly Administered
                                                             :
------------------------------------------------------------ X

                           NOTICE OF (I) ENTRY OF
             ORDER (i) APPROVING THE DEBTORS’ (A) DISCLOSURE
            STATEMENT PURSUANT TO SECTIONS 1125 AND 1126(b) OF
       THE BANKRUPTCY CODE, (B) SOLICITATION OF VOTES AND VOTING
      PROCEDURES, AND (C) FORMS OF BALLOTS, AND (ii) CONFIRMING THE
     JOINT PREPACKAGED CHAPTER 11 PLAN OF CHECKOUT HOLDING CORP.
    AND ITS AFFILIATED DEBTORS AND (II) OCCURRENCE OF EFFECTIVE DATE

TO CREDITORS, INTEREST HOLDERS, AND OTHER PARTIES IN INTEREST:

                PLEASE TAKE NOTICE that an order (the “Order”) of the Honorable Kevin
Gross, approving the disclosure statement, solicitation of votes and voting procedures, and forms
of ballots, and confirming the Joint Prepackaged Chapter 11 Plan of Checkout Holding Corp.
and Its Affiliated Debtors, dated as of December 12, 2018, (as amended and supplemented, the
“Plan”) of the above-captioned debtors, as debtors and debtors in possession (collectively, the
“Debtors”), was entered by the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) on January 31, 2019. Unless otherwise defined in this notice, capitalized
terms used herein shall have the meanings ascribed to them in the Plan and the Order.

                 PLEASE TAKE FURTHER NOTICE that the Order is available for inspection
during regular business hours in the office of the Clerk of the Bankruptcy Court, 824 North
Market Street, 3rd Floor, Wilmington, Delaware 19801. The Order is also available on the
internet site of the Debtors’ noticing agent, Prime Clerk at https://cases.primeclerk.com/catalina/
or by accessing the Bankruptcy Court’s website www.deb.uscourts.gov. Please note that a
PACER password and login are required to access documents on the Bankruptcy Court’s website
(fees apply).

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Catalina Marketing Corporation (9007); Catalina Marketing Procurement, LLC (9333); Catalina
Marketing Technology Solutions, Inc. (8728); Catalina Marketing Worldwide, LLC (9687); Cellfire Inc. (5599);
Checkout Holding Corp. (4651); Modiv Media, Inc. (3507); PDM Group Holdings Corporation (9148); PDM
Holdings Corporation (5025); PDM Intermediate Holdings A Corporation (6409); and PDM Intermediate Holdings
B Corporation (3278). The Debtors’ principal offices are located at 200 Carillon Parkway, St. Petersburg, FL
33716.



WEIL:\96854892\19\34225.0005
                   Case 18-12794-KG    Doc 298      Filed 02/15/19    Page 2 of 2



                PLEASE TAKE FURTHER NOTICE that pursuant to the Confirmation Order,
the discharge, release, injunction, and exculpation provisions in Article 10 of the Plan are now in
full force and effect.

              PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred
on February 15, 2019.

                PLEASE TAKE FURTHER NOTICE that the Plan and the provisions thereof are
binding on the Debtors, the Reorganized Debtors, any holder of a Claim against, or Interest in,
the Debtors and such holder’s respective successors and assigns, whether or not the Claim or
Interest of such holder is impaired under the Plan and whether or not such holder or entity voted
to accept the Plan.

Dated: February 15, 2019
       Wilmington, Delaware

                                            /s/ Jason M. Madron
                                            Mark D. Collins (No. 2981)
                                            Jason M. Madron (No. 4431)
                                            RICHARDS, LAYTON & FINGER, P.A.
                                            One Rodney Square
                                            920 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 651-7700
                                            Facsimile: (302) 651-7701

                                            -and-

                                            Gary T. Holtzer (admitted pro hac vice)
                                            Ronit J. Berkovich (admitted pro hac vice)
                                            Jessica Liou (admitted pro hac vice)
                                            Kevin Bostel (admitted pro hac vice)
                                            WEIL, GOTSHAL & MANGES LLP
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007

                                            Attorneys for the Debtors
                                            and Debtors in Possession




                                                2
WEIL:\96854892\19\34225.0005
